DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         ARCHIE L. GOOLSBY,
                             Appellant,

                                      v.

   DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT
            PROGRAM, o/b/o TRACIE N. BLASH,
                       Appellee.

                               No. 4D14-2326

                               [August 5, 2015]

  Appeal from the State of Florida, Department of Revenue, CSE No.
2000183448, Court Case No. 0655001248AO and DOAH Case No. 14-
002556-CS.

   Archie L. Goolsby, Miami, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Toni C. Bernstein,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank, 377 So.2d 1150, 1152 (Fla.
1979).

CIKLIN, C.J., TAYLOR and CONNER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.